Citation Nr: 1110332	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. STUBBS, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

This appeal was previously before the Board in March 2007 and October 2009.  In March 2007, the Board remanded a claim (regarding whether new and material evidence had been submitted to reopen a claim for service connection for hearing loss) so that additional records could be obtained.  In October 2009 the Board reopened the claim for service connection for bilateral hearing loss and remanded it so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran contends that he has hearing loss as a result of military noise exposure.  Service treatment records contain acoustic testing on three occasions while in service: at his enlistment examination in December 1965, and then in two separation examinations in January and March 1968.  Additionally, the March 1968 separation examination noted that the Veteran had been diagnosed with and treated for "partial loss of hearing."  

In September 2006, the Veteran testified that while serving as a cannoneer in the Artillery while in Vietnam, he was "caught by a muzzle blast" which he believes lead to hearing loss in his right ear.  He testified that when he returned from Vietnam he was treated in Walter Reed Army Hospital, where a "gun powder and ear wax plug" was removed from his right ear.  The Veteran's claims file does not contain records from Walter Reed Army Hospital.  As the claim is being remanded, an attempt should be made to obtain such records through appropriate resources.

Treatment records from 1974 show that the Veteran complained of pain in the bilateral ears, and stated he had been told he had an infection.  Records from 1979 indicated that testing had shown hearing loss in the Veteran's right ear (although the results of the testing were not available.)  Additional treatment records in the claims file note that the Veteran has had multiple cerumen impactions.

In the October 2009 Board remand, the Board noted that evidence showed the Veteran had exposure to acoustic trauma in service, and that there was an indication of hearing loss ten years after service.  The Board remanded the claim so the Veteran could undergo a VA audio examination.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (stating 38 C.F.R. § 3.385"prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected.")

In June 2010, the Veteran was afforded a VA audio examination.  The examiner noted that the audiology examinations in December 1965, and January and March 1968 showed hearing thresholds that were within normal limits.  He did not comment on whether it appeared the Veteran's hearing acuity decreased between his induction examination and his separation examinations.  He also did not comment on the March 1968 separation examination's note that the Veteran had been diagnosed with and treated for "partial loss of hearing."  Audiological testing showed normal hearing in the left ear and moderately severe sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's current hearing loss was not due to military noise exposure because his hearing was normal in both ears upon exit from the military and because his left ear hearing remained normal.  However, as the examiner did not note the indication of hearing loss on his separation examination, and he did not comment as to whether the Veteran's in-service hearing testing showed decreased hearing acuity between induction and separation, an addendum to the June 2010 examination is necessary.  On remand, if possible, the June 2010 examiner should be asked to review the claims file again and provide an addendum that addresses the indication of hearing loss upon separation.  If the June 2010 examiner is not available, the Veteran should be scheduled for an additional VA audio nexus examination.

Since the Board has determined that an examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a service connection claim, the claim will be decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2010).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain treatment records from Walter Reed Army Hospital from 1967-1968.

2.  If the examiner who performed the June 2010 VA audio examination is available, then he should be requested to review the claims file and his prior examination and provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran's current hearing loss is a result of active duty.  The examiner is requested to comment on the notation that the Veteran had partial hearing loss on his separation examination, and to comment as to whether the auidiological testing showed a decrease in hearing acuity between 1965 and 1968.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, and sound medical principles. 

3.   If the prior examiner is not available, then the Veteran should be scheduled for an additional VA audio nexus examination.  The claims file must be reviewed and the examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran's current hearing loss is related to service.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, and sound medical principles.

4.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


